Citation Nr: 1642961	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the regular need of the aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  Service connection is in effect for the following: bilateral eye disability rated as 70 percent disabling; residuals of gunshot wound (GSW), complete paralysis of right vagus nerve with vocal cord injury rated as 50 percent disabling; loss of skull, rated as 30 percent disabling; residuals GSW with muscle group III injury and axillary nerve palsy, right, rated as 30 percent disabling; residuals of GSW, disfiguring scars, rated as 30 percent disabling; right radial nerve paralysis, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; and paresthesias of bilateral finger tips, rated as non-compensable. 

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for SMC due to the need of the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC Based on the Regular Need of Aid and Attendance of Another Person 

SMC at the regular need of aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  38 C.F.R. § 3.352(a) (2015). 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks entitlement to SMC based on the regular need of aid and attendance of another person.  The Veteran asserts that his service-connected disabilities are so severe as to render him so helpless as to need regular personal assistance from others.  

Service connection is in effect for the following: bilateral eye disability rated as 70 percent disabling; residuals of gunshot wound (GSW), complete paralysis of right vagus nerve with vocal cord injury rated as 50 percent disabling; loss of skull, rated as 30 percent disabling; residuals GSW with muscle group III injury and axillary nerve palsy, right, rated as 30 percent disabling; residuals of GSW, disfiguring scars, rated as 30 percent disabling; right radial nerve paralysis, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; and paresthesias of bilateral finger tips, rated as non-compensable.  The Veteran has a combined 100 percent since 1981 and he receives SMC at the (k) rate based on blindness in one eye.

The report of a September 2010 VA aid and attendance examination shows that the Veteran's current diagnoses included blindness in the right eye, retinopathy and glaucoma with decreased visual acuity in the left eye, right ankle weakness, peripheral neuropathy in both lower extremities, diabetes mellitus, and hypertension.  The VA examiner noted that the Veteran was able to attend the examination in person, but he was driven to the VA medical center by a family member.  The Veteran was not considered permanently bedridden and he was able to travel beyond his current domicile.  The Veteran reported that he currently lives by himself, and he typically stays at home as he is unable to drive or travel far distances by himself due to his impaired vision associated with his bilateral eye disability.  The Veteran also reported that he can walk a quarter mile to the grocery store, but it required him to cross a highway and he had suffered several falls due to obstacles in the road or uneven sidewalks.  He stated that he was unable to attend his doctor's appointments without assistance of another person to drive him there.  

The 2010 VA examiner found that the Veteran was able to perform all activities of daily living, but he had impairments that affect his ability to protect himself from the dangers of his daily environment.  The VA examiner noted that these impairments included his blindness in the right eye and low visual acuity in his left eye, left ankle atrophy with muscle weakness, and peripheral neuropathy in lower extremities that resulted in easily loss of balance.  

On clinical evaluation, the September 2010 VA examiner observed that the Veteran could ambulate a few hundred yards without assistance, and he could leave his home with assistance of a sighted person or travel on foot by himself for a short distance on even ground.  The Veteran had normal function in his upper and lower extremities, and his eye sight on best corrected vision was not 5/200 or worse in both eyes.  The VA examiner concluded that the Veteran was able to perform most of his activities of daily living around his home independently, to include cooking and cleaning. 
 
A September 2010 VA eye examination shows the Veteran was evaluated with blindness, lack of light perception, in his right, and best corrected visual acuity of 20/150 in his left eye.  It was noted that the Veteran used telescopic aids to assist him with spotting objects.  The VA examiner found that the Veteran's bilateral eye disability prevented him from driving and severely impacted his ability to perform chores, go shopping, travel, and engage in recreational activities.  His bilateral eye disability moderately impacted his ability to exercise and feed himself, and mildly impacted his ability to bath, dress, toilet, and groom himself. 

VA treatment records show that the Veteran required his sister to drive him to his medical appointment and he had turned down treatment on occasion because of his inability to go to a different VA medical facility that was located farther away.  See VA treatment record dated in June 2008, June 2010, August 2012, and January 2013.  However, none of these VA treatment record indicate that the Veteran is unable to care for himself around the home or show that he is unable to leave his home. 

Based on a review of the evidence of record, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran requires assistance on a regular basis to protect himself from the hazards or dangers inherent in his daily environment.  The 2010 VA examiner noted that due to his service-connected visual disability, the Veteran has fallen and injured himself many times because he cannot see obstacles in his path.  The Veteran lives within a fourth of a mile from a grocery store which is located across a major highway, and he has fallen and injured himself many times because he cannot see obstacles and has nearly gotten run over many times.  

The Board notes that none of the medical evidence of record suggests the Veteran has anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less.  See VA and private treatment records, and the September 2010 VA examination reports.  While the medical evidence does demonstrate that the Veteran's service-connected disabilities caused him some difficulties with the activities of daily living, he is not dependent on others to perform such daily tasks as dressing and feeding himself, using the bathroom, or eating.  However, as noted above, his service-connected disabilities require the assistance of another to protect him from the hazards of his daily environment.

Accordingly, the Board finds that the criteria for SMC based on the need for the regular aid and attendance by another person is granted.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).  




ORDER

Entitlement to SMC based on the need of the regular aid and attendance of another person is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


